Hooker, J.
(dissenting). In this cause it is admitted that the defendants did not take adequate means to prevent the soil from falling, and it must be conceded that whatever injuries were done to the soil that were due to that failure may be recovered for; but that is the extent of a possible recovery based upon the proposition that it was their duty to furnish adequate support for the soil in its natural state, unless it is to be also said that “ordinary skill and care” means “adequate precaution,” which can hardly be contended. If they do not mean the same thing, as,applied to such a case as this, we must conclude that the ordinary skill and care meant is such as is usual to protect the bank in its natural state, or such as is usual to protect the bank with the added weight of the superstructure, and that the test is in neither case adequacy, and that, when the ordinary care required is shown to have been exercised, the loss, so far as the building is concerned, must be borne by the owner, though he may recover for the injury to the land, if its fall was not due to the added weight. Hence it becomes important to determine the degree of ordinary skill and care mentioned, it being obvious that skin and care calculated to prevent the fall of the land and building would be greater -than that necessary to support the soil only. It is probable that where the ground is unincumbered by structures or improvements a very slight degree of care and skill is usually exercised, as the injury from a slide is generally slight in such cases, and the facility with which the ground can be restored, and the *441slight damage resulting, make it unusual to go to large expense in preventing it.
It is believed that the confusion arising from the decisions upon this subject is traceable to different interpretations of this rule requiring ordinary care. In the earlier cases we find nothing of this rule, the defendants being held strictly to their duty of lateral support as far as the land was concerned, and absolved from all liability for injuries to the building that fell with the soil. Peyton v. Mayor, etc., of London, 9 Barn. & C. 725; Wyatt v. Harrison, 3 Barn. & Adol. 871. But in the case of Dodd v. Holme, 1 Adol. & E. 495, the trial judge said to the jury, “ If I have a building on my own land, which I leave in the same state, and my neighbor digs in his land adjacent, so as to pull down my wall, he is liable to an action.” And he stated the question for the jury to he whether the fall was occasioned by the defendant’s negligence, in which case the verdict should be for the plaintiff. The case was disposed of in the appellate court by saying that it turned upon the defendant’s negligence, and so it sustained the proposition that a defendant may be liable for negligently causing a wall to fall, but it does not discuss the character of the negligence required to make him liable. It is noticeable, also, that this was an old house, which, under some authorities, and notably the English cases, gave the plaintiff prescriptive rights to increased lateral support. The case of Trower v. Chadwick, 3 Bing. N. O. 349, overruled a demurrer to a declaration which charged negligence in the removal of a vault, whereby another vault fell; but the declaration alleged a right to enjoy the support, and the demurrer admitted it. But, if it can he said to have turned upon the question of negligence, it does not decide what degree of care and skill was required. This case was subsequently before the exchequer chamber, where the count was held bad upon the ground that the defendant was under no obligation to give notice of the intended removal of his vault, or to shore up the plaintiff’s vault. In Bradbee v. Gov*442ernors of Christ’s Hospital, 4 Man. & G. 758, the case last mentioned was discussed, and distinguished from that before the court, which was for negligently permitting brick and mortar to fall through the plaintiff’s skylight, etc., and the court said: “The plaintiff, therefore, complains, not of some mere omission on the part of the defendants, but of their doing certain acts in so negligent a manner that by those very acts the plaintiff’s house was injured;” adding, “The present case is therefore very like that of Dodd v. Holme,” 1 Adol. & E. 493. These cases contain a plain intimation of a distinction between negligence in performing a lawful act, and a duty to forego a legal right, or submit to increased expense and inconvenience to protect the plaintiff’s building. See, also, Massey v. Goyder, 4 Car. & P. 165. In the case of Brown v. Robins, 4 Hurl. & N. 162, the recovery of damages resulting from plaintiff’s house falling into a mine by the wrongful undermining of the land was sustained upon the ground that the sinking of the land was in no way caused by the toeight of the house, thus impliedly recognizing the proposition that the mine owner was only obliged to protect the soil. See opinion of Pollock, C. B., page 192. See, also, discussion of English authorities in Gilmore v. Driscoll, 122 Mass. 205 (23 Am. Rep. 312).
In this country the leading case is found in Massachu- ' setts, in the case of Thurston v. Hancock, 12 Mass. 220 (7 Am. Dec. 57), decided -in 1815, which went the length of holding that 'where a house was built within two feet of the boundary, and an excavation by an adjoining proprietor made it necessary to take it down, the owner’s damages were limited to the falling of his natural soil into the pit. A more recent decision in the same State (Foley v. Wyeth, 2 Allen, 131, 79 Am. Dec. 771) impliedly recognizes the doctrine under discussion, saying:
“But it was erroneous, in the absence of any proof of carelessness, negligence, or unskillfulness in the execution of the work, to add that they [the jury] might take *443into consideration, as an element of damage for which compensation could be recovered, the fact that the foundation of his house had been made to crack and settle.”
This subject was again before the supreme court of Massachusetts in the case of Gilmore v. Driscoll, 122 Mass. 199 (23 Am. Rep. 312), where recovery was limited. to the injury to the soil. That case, like that of Foley v. Wyeth, contains language that implies that proof of actual negligence upon the part of the defendant in the excavation of his cellar might sustain a judgment for injury to the building of his neighbor. But neither case decides the question, or intimates that the doctrine goes so far as to require a landowner to protect his neighbor’s building at his own expense.
In New York the subject was discussed in Panton v. Holland, 17 Johns. 92 (8 Am. Dec. 369), decided in 1819. In that case the court announced the doctrine that a man might be liable for doing a lawful act in the exercise of a lawful right, where it was done maliciously, although he should take care that there be no ground for the charge of negligence or nnskillfulness. But this was obiter, as that question was not in the case, which was reversed because the •court did not leave to the jury the question of negligence in the matter of taking all reasonable care to prevent the injury. The trial court had directed a verdict for the plaintiff for the value of the house. Therefore the case •can hardly be called an authority in support of the doctrine requiring ordinary skill and care beyond that necessary to adequately support the ground. See, also, Tremain v. Cohoes Co., 2 N. Y. 163 (51 Am. Dec. 284), and Radcliff’s Fx’rs v. Mayor, etc., of Brooklyn, 4 N. Y. 200 (53 Am. Dec. 357). The later cases of Dorrity v. Rapp, 72 N. Y. 307, and Ketcham v. Newman, 141 N. Y. 210, recognize the common-law doctrine, but turn on a statute covering such cases. They throw no light upon this question of negligence.
*444In Pennsylvania the case of Richart v. Scott, 7 Watts, 460 (32 Am. Dec. 779), holds that—
“The first builder is bound to use suitable materials, and build them skillfully; for if, upon the excavation for and construction of a house upon an adjoining lot, notwithstanding the use of proper and ordinary care and diligence, the first walls should fall in consequence of their defects, it must be regarded as damnum sine injuria.”
A judgment for the defendant was affirmed. While the court held that a charge which left the jury to consider the question of negligence did not injure the plaintiff, it used the following significant language:
“It is obvious, therefore, that in such cases the first builder, and indeed every builder, ought, in putting up his house, to do it in such a manner as to impose no unnecessary expense or burthen thereafter upon the owner of the adjacent lot when he shall come to build upon it, or to alter and remodel that which he may have put on it previously. If this rule, however, be disregarded by any one to whom a loss accrues in consequence thereof by the falling of his wall or of his house when the owner of the adjoining lot comes to build thereon, and he comes into court claiming to make the latter answerable for it, it cannot be that he is entitled to recover.”
See, also, O’Connor v. Pittsburgh, 18 Pa. St. 187. That the general doctrine obtains in Vermont, see Richardson v. Railroad Co., 25 Vt. 465 (60 Am. Dec. 283).
In City of Quincy v. Jones, 76 Ill. 241 (20 Am. Rep. 243), it is said:
“If injury is sustained to a building in consequence of the withdrawal of the lateral support of the neighboring' soil, when it has been withdrawn with reasonable skill and care to avoid unnecessary injury, there can be no recovery ; but, if injury is done, the building by thp careless and negligent manner in which the soil is withdrawn, the owner is entitled to recover to the extent' of the injury thus occasioned.”
*445In Shrieve v. Stokes, 8 B. Mon. 458 (48 Am. Dec. 401), the adjoining proprietor is said to comply with the law when he “removes his own with reasonable and ordinary care,” and that, “if he had a right to dig his cellar .to a proper and convenient 'depth, he cannot be responsible, except for the consequences of neglect in digging. ” See McGuire v. Grant, 25 N. J. Law, 356 (67 Am. Dec. 49).
In Charless v. Rankin, 22 Mo. 566 (66 Am. Dec. 642), it was held that—
“While an owner would he responsible for all damage caused by reason of an excavation having been negligently made, the instruction that he was bound to use such care and caution as a prudent man, experienced in such work, would have exercised if he had been himself the owner of the building, Ayas erroneous, and tended to mislead, as one who is proprietor of both contiguous lots might prudently subject himself to expense and inconvenience for the protection of his building that could not be justly imposed upon one making excavations upon an adjoining lot.”
It was added “that the decisive question is whether there was actual negligence in making the excavations.”
In Larson v. Railway Co., 110 Mo. 234 (33 Am. St. Hep. 439), the court held that—
“The fact that the removal of earth in sections for the foundation of a building involves some additional expense, and lessens in some slight degree the strength of the foundation wall, but not to such an extent as to impair its utility, does not excuse the failure to remove the earth in this manner, where it is necessary for the safety of an adjoining building.”
Here is the first instance found where it is held that additional expense may be required, and it is noticeable that the opinion says “that question was immaterial in viqw of other evidence,” viz., that the plaintiff had been promised that the excavation should be made in the more expensive method, upon which he was relying. It was therefore negligent to remove the support without cor*446recting plaintiff’s understanding, and giving him an opportunity to protect his building.
In Schultz v. Byers, 53 N. J. Law, 442 (26 Am. St. Rep. 435), the supreme court of New Jersey held that failure to give notice of an intention to excavate was evidence of want of care. Here, also, a strong dissent is found, in which the authorities are reviewed.
We have before us an interesting example of the origin and growth of a rule, from repeated statements of the converse, to a point where it impinges another rule that is as well supported as any known to the law, viz., that the burden of lateral support cannot be increased to the detriment of the adjoining proprietor. It is a significant fact that, in this long array of cases, few if any grant relief upon the ground of negligence where the only negligence shown is a failure to incur expense, or build a less substantial edifice, that the previously erected building of the adjoining proprietor do not suffer injury. The Missouri case comes the nearest, but it does not unqualifiedly assert the doctrine, while the case of Radcliff’s Ex’rs v. Mayor, etc., of Brooklyn, 4 N. Y. 200 (53 Am. Dec. 357), shows a reasonable limit to the rule. Bronson,, C. J., speaking for the court, says:
“But a man may do many things under a lawful authority, or in his own land, which may result in an injury to the property of others, without being answerable for the consequences. Indeed, an act done under lawful authority, if done in a proper manner, can never subject the party to an action, whatever consequences, may follow. Nor will a man be answerable for the consequences of enjoying his own property in the way such property is usually enjoyed, unless an injury has resulted to another from the want of proper care or skill on his part. In the cases already put, where an action will lie, the party either went beyond the enjoyment of his own property, and entered or cast something on the l&nd of his neighbor, or he diverted a stream of water from the land of his neighbor, without having a title to anything more than the usufruct, or else he used his own prop*447erty in such a negligent and improper manner as to cause an injury to another.”
The negligence dwelt upon here is that the wall was not built in sections, and that the bank was not supported, and there is testimony tending to show that either would have increased the expense to the defendants. The evidence conclusively shows that this soil was such that it would have caved, if not supported, although no building had been erected upon it. It is just as clear—because a self-evident proposition—that a stronger support would have been required to keep the bank up, with the added weight of a two-story building, than would have been necessary for the protection of the mere soil. All of this both parties knew. It was not the duty of the plaintiff to support the bank, and she might have recovered slight damage for its disturbance. It was her duty to protect her building, if it was necessary, and she had no right to require the defendants to do it, because of their duty to support the soil. It would cost her no more to protect herself, as was her duty, than it would cost the defendants to protect her; and she should not be allowed to mulct the defendants in damages for not building a support for the soil, if it is apparent that the only one that it was their duty to build (viz., one sufficient to support the soil merely) would have been inadequate, and would not have prevented the destruction. If the excavation for this wall, for its full length and depth, without protection to the bank or building, would have been followed by the fall of the building, and a support for the soil merely would not have prevented it, without materially increased expense, and the plaintiff did nothing to protect herself, though fully aware of the danger, but chose to stand upon the supposed duty of the defendants, and permit the building to fall, she could not lawfully recover for the injury to the building, unless the testimony warranted the jury in finding that the defendants, without impairing the wall, or increasing *448its expense materially, could have avoided the dangerous excavations in some way (e. g., by building a course of the wall from one end to the other, following closely upon the final excavation, thereby supporting the bank where fully excavated), and could also find that ordinary care and skill would prompt some such measure, and that it would have been efficacious. Whether that should have beta done or not was a question of fact, which should have been submitted to the jury. The court was not warranted in saying to the jury that :
“If you find by a preponderance of the evidence in this case that the plaintiff’s soil caved into defendants’ cellar as their excavation proceeded, and that the danger of injury to plaintiff’s building was clearly apparent, and that the defendants, or either of them, had notice of such apparent danger, it was the duty of the defendants to provide proper artificial supports to prevent the falling of plaintiff’s soil and buildings, and thereby to protect her property. And, if you find they failed to do so, the plaintiff is entitled to recover in this suit, and her damages caused thereby.”
And he thereby made the case turn upon that one proposition,—that the defendants were required by law to support that bank and building when danger threatened, at all hazards, regardless of expense. As I have attempted to show, that was requiring more than ordinary care and skill in excavating the cellar, within the meaning of the law.
I am of the opinion that the judgment should be reversed, and a new trial ordered.